UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-7949



In Re:   ROBERT A. ZANDER,

                                                           Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:06-cv-00098-F)


Submitted:   December 21, 2006              Decided:   January 5, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert A. Zander, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert A. Zander petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2000) motion.     He seeks an order from this court directing

the district court to act.      Our review of the docket sheet reveals

that the district court denied Zander’s 28 U.S.C. § 2255 motion on

December 15, 2006. Accordingly, while we grant Zander’s request to

proceed in forma pauperis, we deny the mandamus petition as moot.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -